DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 06/24/2021. The examiner acknowledges the amendments to claims 1, 4, and 6-12. Claims 14-18 are new. Claims 1-18 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 10-11, filed 06/24/2021, with respect to the USC 101 rejections of claims 1-13, the USC 112(a) rejections of claims 8-10, and USC 112(b) rejections of claims 1-13 have been fully considered and are persuasive.  The USC 101 rejections of claims 1-13, the USC 112(a) rejections of claims 8-10, and USC 112(b) rejections of claims 1-13 have been withdrawn. 
Applicant's arguments filed 06/24/2021 with respect to the USC 103 rejection of claims 1-6 and 12-13 have been fully considered but they are not persuasive. On [pg 13, para 1] of their Remarks, Applicant asserts that US 5551437 to Lotscher teaches electrode pads, not lines as claimed. However, Applicant fails to explain how such a difference is significant. Wherein the difference between the prior of record and the claimed structure is an insignificant change in shape, the claim will not be held patentable over the prior art of record (MPEP 2144.04, IV., B.). .
Furthermore, on [pg 1, para 1 and 3] of their Remarks, Applicant asserts that the electrodes (9 and 10) of Lotscher are on a surface facing upwards on piezoelectric layer 5, not on the bottom surface of piezoelectric layer 5. Examiner respectfully disagrees.
Fig. 2 clearly shows electrodes 9 and 10 as dotted lines. This means they are on the underside of piezoelectric layer 5, facing artery 3.
On [pg 13, para 2], of their Remarks, Applicant asserts that Lotscher teaches the functional electrode pairs are 6 and 9, and 7 and 10, therefore Lotscher fails to teach the arrangement presently claimed. Examiner respectfully disagrees.
Applicant never claims in claim 1 that the first and second electrode lines form a functional pair, they merely claim, in their first body paragraph, that the “[first and second electrode lines] disposed to be spaced apart from each other are formed on one surface of the piezoelectric layer.” Fig 2 of Lotscher clearly shows electrodes 9 and 10 are disposed on the same side of piezoelectric layer 5.
On [pg 13, para 5] of their Remarks, Applicant asserts that support structure 1 of US 20130041244 to Woias cannot be a protective layer, because it is dielectric and thereby must be the piezoelectric layer, which cannot be the protective layer. Examiner respectfully disagrees.
Dielectric means electrically insulating. Furthermore, there is no indication support structure 1 is piezoelectric.
Furthermore, Applicant asserts in the same section that support structure 1 cannot be considered a protective layer because the electrodes are disposed within it, as shown in (Fig 3d). Examiner respectfully disagrees.

Electrodes 5 and 6 are electrode lines, which are also suitable structural placeholders for the piezoelectric layer of Lotscher because they are an electrically conductive polymer. Support structure 1 is applied to at least one side over the electrode lines.
On [pg 14, para 1] of their Remarks, Applicant asserts that support structure 1 does not have an opening allowing a portion of the first electrode line and portion of the second electrode line to be exposed. Examiner respectfully disagrees.
In their mapping of Woias to the opening of the protective layer, the Examiner considered the contact wires (3) as parts of electrodes 5 and 6. Therefore, substrate (1) comprises openings configurable to allow the contact wire portions (3) of electrodes (5) and (6) to be exposed from the substrate.
On [pg 14, para 3] of their Remarks, Applicant asserts the double-sided adhesive of Lotscher is on the wrong side from what is claimed. Examiner respectfully disagrees.
Electrodes (9) and (10) are disposed on a first surface, on a bottom side of piezoelectric layer 5, facing artery 3. The double sided adhesive, however, bonds the other side of piezoelectric layer 5, away from artery 3 and comprising electrodes 7, 8, and 12, to buckle 2a [col 2, ln 31-53].
On [pg 14, para 5] of their Remarks, Applicant asserts claim 5 is not taught because buckle 2a is not bendable. Examiner respectfully disagrees.
Claim 5 positively recites the attachment medium layer is bendable. The attachment medium, first recited in claim 4, was mapped to the double-face adhesive tape layer to Lotscher. [col 2, ln 31-53] discloses the double-face adhesive tape is soft and compressible, which is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5551437 A to Lotscher (cited in previous Office Action) in view of US 20190189905 A1 to .
Regarding claim 1, Lotscher teaches a pulse sensing module (sensor 1) [col 4, ln 40 – col 5, ln 3] used in a blood pressure measuring device (comprising spring clip 2, a resilient element, and electronic circuitry (21)) [col 2, ln 31-53] (Fig 1), wherein the blood pressure is configured for being attached to the skin (4) during use to measure at least one of systolic pressure, diastolic pressure, or blood pressure variation ([abstract; col 2, ln 31-53; col 3, ln 55 – col 4, ln 13; col 4, ln 40 – col 5, ln 3], evaluation unit (24) of blood pressure measuring device (21) determines systolic or diastolic blood pressure from the maximum and minimum values of voltage produced from the piezoelectric layer (5) in response to a pressure pulse) (Fig 1), the pulse sensing module comprising:
a piezoelectric layer (piezoelectric foil 5) that includes a piezoelectric material for generating a piezoelectric effect due to a pulse [col 2, ln 54-67; col 4, ln 40 – col 5, ln 3] (Fig 2), wherein a first electrode line (9) and a second electrode line 10) disposed to be spaced apart from each other are formed on one surface of the piezoelectric layer [col 3, ln 55-67] (Fig 2); and
the first electrode line and the second electrode line are electrically connected to a blood pressure calculation module (evaluation unit 24) of the blood pressure measuring device [col 3, ln 55 – col 4, ln 12] (Fig 2), wherein the blood pressure calculation module calculates the at least one of the systolic pressure, the diastolic pressure, and the blood pressure variation using a voltage signal generated by the piezoelectric effect [col 3, ln 55 – col 4, ln 12].
However, Lotscher does not teach a protective layer that is applied to the one surface of the piezoelectric layer and over the first electrode line and second electrode line to protect the piezoelectric layer, allows a poling process of applying a voltage to the first electrode line and 
Benedict teaches a poling process of applying a high voltage ([0158], “elevated voltage”) to improve the polarity of a piezoelectric material [0284].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Lotscher to have the protective layer allow a poling process of applying a high voltage to the first electrode line and the second electrode line to improve the polarity of the piezoelectric material based on the teachings of Benedict, because applying a poling process improves the piezoelectric behavior of a piezoelectric material, as recognized by Benedict [0284].
Woias teaches a protective layer (support structure 1) that is applied to one surface of a piezoelectric layer and over a first electrode line and a second electrode line (comprising electrodes 5 and 6 and their corresponding contact wires 3) to protect the piezoelectric layer [0029, 0037-0038] (Fig 3d), and has an opening for allowing a portion of the first electrode line (comprising electrode 5 and top contact wire 3, shown in Fig. 3b) and a portion of the second electrode line (comprising electrode 6 and bottom contact wire 3, shown in Fig. 3b) to be exposed ([0029], top and bottom contact wires 3 of electrodes 5 and 6 exit support structure 1 via openings in the support structure, as shown in Fig 3d).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device of Lotscher to have the protective layer has an opening for allowing a portion of the first electrode line and a portion of the second electrode line to be exposed based on the teachings of the comparable device Woias, because both 

Regarding claim 2, Lotscher in view of Benedict and Woias teach all the limitations of claim 1, however Lotscher does not teach the opening includes a first opening and a second opening that are formed in positions corresponding to those of an end portion of the first electrode line and an end portion of the second electrode line.
Woias teaches the opening includes a first opening and a second opening that are formed in positions corresponding to those of an end portion of the first electrode line (comprising electrode 5 and top contact wire 3, shown in Fig. 3b) and an end portion of the second electrode line (comprising electrode 6 and bottom contact wire 3, shown in Fig. 3b) ([0029], top and bottom contact wires 3 of electrodes 5 and 6 exit support structure 1 via openings in the support structure, as shown in Fig 3d).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device of Lotscher to have the opening includes a first opening and a second opening that are formed in positions corresponding to those of an end portion of the first electrode line and an end portion of the second electrode line based on the teachings of the comparable device Woias, because both Lotscher and Woias teach it is desirable to have a bendable and stretchable or elastic protective layer (Lotscher [col 2, ln 31-53] / Woias [0026]), so modifying the bendable and stretchable protective layer of Lotscher to have a first 

Regarding claim 3, Lotscher in view of Benedict and Woias teach all the limitations of claim 2, however Lotscher does not teach the protective layer envelops an entire region of the first electrode line except for the portion of the first electrode line exposed through the first opening and envelops an entire region of the second electrode line except for the portion of the second electrode line exposed through the second opening.
Woias teaches the protective layer (support structure 1) envelops an entire region of the first electrode line (comprising electrode 5 and top contact wire 3, shown in Fig. 3b) except for the portion of the first electrode line (top contact wire 3) exposed through the first opening and envelops an entire region of the second electrode line (comprising electrode 6 and bottom contact wire 3, shown in Fig. 3b) except for the portion of the second electrode line (bottom contact wire 3) exposed through the second opening ([0029], electrodes (5 and 6) of the electrode lines are completely enveloped by support structure 1, however top and bottom contact wires 3 of electrodes 5 and 6 exit support structure 1 via openings in the support structure, as shown in Fig 3d).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device of Lotscher to have the protective layer envelops an entire region of the first electrode line except for the portion of the first electrode line exposed through the first opening and envelops an entire region of the second electrode line except for the 

Regarding claim 4, Lotscher in view of Benedict and Woias teach all the limitations of claim 1, and Lotscher further teaches the piezoelectric layer (5) has another surface opposite of the one surface (surface comprising electrodes 12, 13, and 14) [col 3, ln 3-24] (Fig 2), the sensing module further comprising an attachment medium layer (double-face adhesive tape) that is bonded to the another surface of the piezoelectric layer (5) such that the attachment medium layer maintains a shape of the piezoelectric layer to be stably attached to a bending module (resilient element) of the blood pressure measuring device (comprising spring clip 2, a resilient element, and electronic circuitry 21) ([col 2, ln 31-53], electrodes 9 and 10 are on the vessel-facing side of piezo layer 5, however the adhesive is on the buckle-facing side of piezo layer 5) (Fig 2),
wherein the bending module is bendable such that accuracy of the voltage signal for the pulse generated by the piezoelectric effect of the piezoelectric layer is improved (Examiner’s note: “accuracy of the voltage signal…is improved” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because [col 2, ln 31-53], the resilient element is “bendable” because it is configured to act like a compression spring in order to permit the sensor to adapt to the contours of the patient's arm and facilitate bending and stretching.), thereby the blood pressure measuring device is configured to be tightly attached to a curved skin surface of the human body ([col 2, ln 31-53], resilient 

Regarding claim 5, Lotscher in view of Benedict and Woias teach all the limitations of claim 4, and Lotscher further teaches the attachment medium layer (double-face adhesive tape) is bendable to be linked with bending of the bending module ([col 2, ln 31-53], double-sided adhesive tape is bendable by being soft and compressible in a similar manner to how the resilient member is configured to be bendable by being resilient), thereby blocking the piezoelectric layer (5) from being separated from the bending module (Examiner’s note: “thereby blocking the piezoelectric layer from being separated from the bending module” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because the adhesive tape and resilient member are both disposed between sensor 1 comprising piezoelectric layer 5 and buckle 2a, and the sensor is configured to not be separated from the resilient element to permit the sensor to adapt to the contours of a patient’s arm, and this appears to be a conclusionary statement apparently reliant only on the structure of the preceding limitation, without adding further structure).

Regarding claim 6, Lotscher in view of Benedict and Woias teach the pulse sensing module of claim 1, and Lotscher further teaches a blood pressure measuring device (comprising spring clip 2, a resilient element, and electronic circuitry 21) configured for being attached to the skin (4) during use for measurement of at least one of systolic pressure, diastolic pressure, and blood pressure variation ([abstract; col 2, ln 31-53; col 3, ln 55 – col 4, ln 13; col 4, ln 23- 28; col 
a blood pressure calculation module (24) that is configured to calculate the at least one of the systolic pressure, the diastolic pressure, and the blood pressure variation using a voltage signal generated by the piezoelectric effect ([abstract; col 2, ln 31-53; col 3, ln 55 – col 4, ln 13; col 4, ln 40 – col 5, ln 3], evaluation unit (24) of blood pressure measuring device (21) determines systolic or diastolic blood pressure from the maximum and minimum values of voltage produced from the piezoelectric layer (5) in response to a pressure pulse) (Fig 2),
wherein the blood pressure calculation module is configured to extract a maximum voltage value VMax and a minimum voltage value VMin of the voltage signal that is obtained by the pulse sensing module (1) [col 4, ln 40 – col 5, ln 46] (Fig 3) and corresponds to each pulse signal for a predetermined time and then to calculate the at least one of the systolic pressure, the diastolic pressure, and the blood pressure variation on the basis of the extracted maximum voltage value VMax and minimum voltage value VMin [col 5, ln 4 - 46].

Regarding claim 12, Lotscher in view of Benedict and Woias teach all the limitations of claim 6, and Lotscher further teaches the blood pressure calculation module (comprising spring clip 2, a resilient element, and electronic circuitry 21) [col 3, ln 55 – col 4, ln 13] (Fig 2) includes:
a signal preprocessing unit (adjusting element 23 and amplifier 22) that is configured to amplify an amplitude of the voltage signal generated by the piezoelectric effect and filters noise 
a conversion unit (analog/digital converter of evaluation unit 24) that is configured to convert, to a digital signal, the voltage signal pre- processed by the signal preprocessing unit and to output the digital signal [col 3, ln 55 – col 4, ln 13] (Fig 2);
and a control unit (evaluation unit 24) that is configured to calculate the at least one of the systolic pressure, the diastolic pressure, and the blood pressure variation on the basis of the voltage signal converted by the conversion unit [col 3, ln 55 – col 4, ln 13].

Regarding claim 13, Lotscher in view of Benedict and Woias teach all the limitations of claim 6, and Lotscher further teaches a bending module (resilient element) that has the pulse sensing module (sensor 1) attached thereto and is bendable to allow the blood pressure measuring device to be tightly attached to a curved skin surface of the human body ([col 2, ln 31-53], resilient element permits the sensor to adapt to the contours of the patient's arm which allows the blood pressure measuring device to be tightly attached to the curves or contours).
However, Lotscher does not explicitly teach the bending module has the blood pressure calculation module attached thereto.
However, the design choice of having the blood pressure module attached to the bending module would not significantly change the operation of the device (MPEP June 2020 ver, VI. C.), because the blood pressure module would calculate at least one of the systolic pressure, the diastolic pressure, and the blood pressure variation in the same manner regardless of where it’s located or what structure it is attached to.

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-18 are allowed.
Claims 7 and 14 disclose allowable subject matter comprising “…ΔVavg, which is an average value for the difference between the maximum voltage value Vmax and the minimum voltage Vmin…to calculate the at least one of the systolic pressure, the diastolic pressure, and the blood pressure variation.”
The closest prior art of record, US 4223681 to Sherman, teaches an average deviance wave SCATR, however SCATR is the average deviance between SMAX and wave SSAVG [col 2, ln 49-63] (Fig 1A), which is not the difference between the maximum voltage value.
Claims 8-11 would be allowable for depending from claim 7.
Claims 15-18 are allowed for depending from claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791